--------------------------------------------------------------------------------

Exhibit 10.3



THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT


THIS THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of June 7, 2019, by and among MORGAN STANLEY BANK, N.A. (“Buyer”), KREF LENDING
IV LLC (“Seller”) and KKR REAL ESTATE FINANCE HOLDINGS L.P. (“Guarantor”),
amends that certain Master Repurchase and Securities Contract Agreement, dated
December 6, 2016 by and between Buyer and Seller (the “Original Repurchase
Agreement”), as modified by that certain Omnibus Amendment, dated as of November
10, 2017 by and among Guarantor, Seller and Buyer (the “Omnibus Amendment”), as
further modified by that certain First Amendment to Repurchase Agreement, dated
as of December 31, 2018 by and between Buyer and Seller (the “First Amendment”),
and as further modified by that certain Second Amendment to Repurchase
Agreement, dated March 14, 2019 by and between Buyer and Seller (the “Second
Amendment”) (the Original Repurchase Agreement, as amended by the Omnibus
Amendment, the First Amendment and the Second Amendment and as the same may be
further amended, modified and/or restated, collectively, the “Repurchase
Agreement”).


RECITALS


WHEREAS, the parties hereto desire to make certain amendments to the Repurchase
Agreement as provided herein.


NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:




1.
Amendment to the Repurchase Agreement.



(a)          The definition of “Facility Amount” in Section 2 of the Repurchase
Agreement is hereby amended and restated in its entirety as follows:


“Facility Amount” shall mean $750,000,000 as such amount may be reduced in
accordance with Section 9(c) of this Agreement.


(b)          Section 9(d) is hereby deleted in its entirety.




2.
Defined Terms. Capitalized terms used but not defined herein shall have the
meanings set forth in the Repurchase Agreement.





3.
Ratification and Authority.



(a)          Seller hereby represents and warrants that (i) Seller has the power
and authority to enter into this Amendment and to perform its obligations under
the Repurchase Agreement as amended hereby, (ii) Seller has by proper action
duly authorized the execution and delivery of this Amendment and (iii) this
Amendment has been duly executed and delivered by Seller and constitutes
Seller’s legal, valid and binding obligations, enforceable in accordance with
its terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.



--------------------------------------------------------------------------------

(b)          Seller hereby (i) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Repurchase Agreement, (ii)
acknowledges and agrees that such obligations remain in full force and effect,
binding on and enforceable against it in accordance with the terms of the
Repurchase Agreement as amended hereby, subject to bankruptcy, insolvency and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles and (iii) represents, warrants and covenants
that, as of the date hereof, it is not in default under the Repurchase Agreement
or any of the other Transaction Documents beyond any applicable notice and cure
periods, and there are no defenses, offsets or counterclaims against Seller’s
obligations under the Repurchase Agreement.


(c)          Guarantor, by its signature below, hereby (i) unconditionally
approves and consents to the execution by Seller of this Amendment and the
modifications to the Repurchase Agreement effected thereby, (ii) unconditionally
ratifies, confirms, renews, and reaffirms all of its obligations under the
Guaranty, (iii) acknowledges and agrees that its obligations under the Guaranty
remain in full force and effect, binding on and enforceable against it in
accordance with its terms subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles and (iv) represents, warrants and covenants that, as of the
date hereof, it is not in default under the Guaranty beyond any applicable
notice and cure periods, and there are no defenses, offsets or counterclaims
against its obligations under the Guaranty. Guarantor hereby represents and
warrants that it has the power and authority to enter into this Amendment and
has by proper action duly authorized the execution and delivery of this
Amendment by Guarantor.




4.
Continuing Effect.    Except as expressly amended by this Amendment, the
Repurchase Agreement, the Guaranty and the other Transaction Documents remain in
full force and effect in accordance with their respective terms.





5.
References to Transaction Documents.    All references to the Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Repurchase Agreement as
amended hereby, unless the context expressly requires otherwise.





6.
Governing Law.    This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.





7.
Counterparts.    This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment in Portable Document Format
(PDF) or by facsimile transmission shall be effective as delivery of a manually
executed original counterpart thereof.



[Signatures appear on the next page.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in their names as of the date first above written.



 
BUYER:
       
MORGAN STANLEY BANK, N.A.,
 
a national banking association
       
By:
/s/ Anthony Preisano
   
Name: Anthony Preisano

   
Title: Authorized Signatory



[Signatures continue on the next page]

--------------------------------------------------------------------------------

 
SELLER:
       
KREF LENDING IV LLC, a Delaware limited liability company
       
By:
/s/ Patrick Mattson
   
Name: Patrick Mattson
   
Title: Authorized Signatory
     




 
GUARANTOR
         
KKR REAL ESTATE FINANCE HOLDINGS L.P., a Delaware limited partnership
         
By: KKR REAL ESTATE FINANCE TRUST INC., its general partner
           
By:
/s/ Patrick Mattson
     
Name: Patrick Mattson
     
Title: Authorized Signatory



 

--------------------------------------------------------------------------------